DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 31 August 2022.
Claims 5 and 24 were cancelled 31 August 2022. 
Claims 1, 7, 11, 16, 18, 19, 21, and 26 were amended 31 August 2022.
Claims 1-4, 6-12 and 16-23, and 25-27 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to claims 1, 6-7, 11, 16, 18-19, 21, 25-26 and their dependent claims, the Examiner asserts that the specification, as originally filed, fails to adequately disclose “the opportunity analysis model to identify values”, “identify monetary values associated with the values of the respective opportunities”, “identify the values of the respective opportunities”, “predicted changes”. The specification does mention these claim limitations in paragraphs 183, 195, 200, 203 213, 217, however the specification fails to mention how these calculations in identifying the values in the model through calculations and calculating the predicted changes and values/scores occurs. Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating values and scores using a model without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating values and scores can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12 and 16-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2012/0010901 A1) in view of Tadayon (US 2014/0079297 A1) and further in view of Cantor (US 2015/0082228 A1).


CLAIM 1-
Johnson teaches the limitations of:
generating a graphical user interface of medical imaging resource usage analytics in a computing system, with the electronic operations comprising: (Johnson teaches that the user interface uses graphics to show the scheduling of resources which includes medical imaging resources (para [0054, 74]))
obtaining a set of clinical data from an electronic data source, the set of clinical data relating to a medical imaging procedure type (Johnson teaches that the system obtains data about the medical resource (i.e., clinical data) relating to the imaging procedure that needs to be completed (para [0074]))
wherein the clinical data indicates usage of respective imaging resources to perform a plurality of medical imaging procedures of the medical imaging procedure type (Johnson teaches that the imaging resource is determined to be needed in a specific location based on the procedure needs (para [0074-0075]))
analyzing the usage of the respective imaging resources from the clinical data, using an opportunity analysis model, the opportunity analysis model to identify values of respective opportunities for predicted changes to the usage of the respective imaging resources (Johnson teaches that the resource allocations is based on analyzing time value points (i.e., values of respective opportunities) that predict changes to the imaging resource needs (para [0103]))
and generating a visualization of the values of the respective opportunities for output in a graphical user interface (Johnson teaches that these time values are graphed in a histogram para [0027-0028]))
the visualization indicating positions of the values of respective opportunities relative to the usage of the respective imaging resources and the predicted changes to the usage of the respective imaging resources (Johnson teaches that these probability for a forecasted duration value of the imaging equipment usage (i.e., predicted changes) is graphed (para [0034], Figure 3))
analyzing the usage of the respective imaging resources and the predicted changes to the usage of the respective imaging resources, to identify monetary values associated with the values of the respective opportunities (Johnson teaches that the forecast duration of the imaging procedures calculates the forecast revenue values in view of costs to deliver the healthcare to the patients (i.e., usage of the imaging resources) (para [0101-0102]))
and generating a representation of the monetary values associated with the values of the respective opportunities for output in the graphical user interface (Johnson teaches that this monetary value of the medical resource forecasting is outputted into a PDF (para [0101]))

Johnson does not explicitly teach however Tadayon teaches: 
the opportunity analysis model being a trained model  (In one embodiment, we generate the eigenfaces based on a large number of samples or pictures of many people, e.g. from front view or from side view, for different sets of corresponding eigenfaces, for front or side view, respectively, e.g. using averaging or weighted averaging on pictures, or using a training module (para [0445]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Johnson to integrate the application of using a training model to create relationships between imaging data of Tadayon with the motivation of creating a machine learning system that is more accurate when creating object relationships (see: Tadayon, abstract).

Johnson in view of Tadayon does not explicitly teach, however Cantor teaches:
the representation of the monetary values being a circle having a magnitude according to the monetary value displayed as a bubble chart (Alternatively, or in addition to step 330 and/or step 340, at step 350, one or more bubble chart(s) are generated based on the user input values provided at step 310, the estimates generated at step 320, the curves generated at step 330, and/or the probability distribution generated at step 340. In an embodiment, a bubble chart may be generated for each graph (i.e., each triangular distribution which includes three curves). An exemplary bubble chart in accordance with an embodiment of the present principles is described herein below with respect to FIG. 8 (para [0037; wherein these values may be money values (para [0033, 0035])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Johnson in view of Tadayon to integrate the application of using a bubble chart of cost value relationships of Cantor with the motivation of estimating cost without a high degree of error (see: Cantor, paragraph 5).

CLAIM 2-
Johnson teaches the limitations of claim 1. Regarding claim 2, Johnson further teaches:
wherein the electronic data source includes information obtained from the plurality of medical imaging procedures from at least one of a medical billing data source (Johnson teaches that one of the data sources that is compiled for scheduling the resources is that of billing (para [0063]))
wherein the medical imaging procedure type includes at least one of a x-ray (Johnson teaches the use of an x-ray imaging system as a resource (para [0074]))

CLAIM 3-
Johnson teaches the limitations of claim 1. Regarding claim 3, Johnson further teaches:
wherein the respective imaging resources are associated with at least one of a particular medical facility (Johnson teaches that the healthcare delivery environment is used when determining the tasks of the resource (para [0106], claim 7))

CLAIM 4-
Johnson teaches the limitations of claim 1. Regarding claim 4, Johnson further teaches:
wherein the opportunity analysis model is adapted to identify the values of the respective opportunities from at least one opportunity type, wherein the at least one opportunity type includes at least one of: resource utilization opportunity, the resource utilization opportunity providing a measurement for revenue or cost savings for the usage among the respective imaging resources (Johnson teaches that the forecast duration of the imaging procedures calculates the resources maximum revenues to deliver the healthcare to the patients (i.e., usage of the imaging resources) (para [0101]))


CLAIM 6-
Johnson teaches the limitations of claim 1. Regarding claim 6, Johnson further teaches:
wherein the opportunity analysis model operates to identify the values of the respective opportunities, based on changes in at least one of: number of imaging procedures or cost of imaging procedures (Johnson teaches that the analysis of economic parameters can be analyzed based on changes of the imaging schedule resources (para [0102]))

CLAIM 7-
Johnson teaches the limitations of claim 1. Regarding claim 7, Johnson further teaches:
wherein the visualization is provided by a graphical chart indicating values among the opportunities for a plurality of locations (Johnson teaches that locations are graphically represented as a list with a count of available resources (i.e., values) (para [0071]) and may be graphically represented in a histogram (para [0034]))
the values charted on a first axis indicating confidence values for the predicted changes to the usage of the respective imaging resource (Johnson teaches that the duration-axis x is related to probability of forecast (i.e., predicted changes) of the resource (i.e., imaging equipment) (para [0034]))
and the second axis indicating an opportunity value amounts for the predicted changes to the usage of the respective imaging resource (Johnson teaches that the second axis relates to values of the duration of the resource (i.e., opportunity value) (para [0034]))
and wherein the confidence values indicate a higher value as a distance between a median in histogram of usage of the imaging resources and the predicted changes decreases (Johnson teaches that the probability (i.e., confidence) in a histogram format wherein the duration data uses an interval to predict the probability which may be done through median calculations wherein the increase of the duration having critical values for increased likelihoods through the thresholds (para [0031, 0033-34, 0080]))

CLAIM 8-
Johnson teaches the limitations of claim 7. Regarding claim 8, Johnson further teaches:
wherein the values charted in the graphical chart are selectable to obtain an opportunity view detail visualization, wherein the opportunity view detail visualization provides details for the predicted changes to the usage of the respective imaging resource (Johnson teaches that clicking on the graphical illustrations unfolds the schedule of the resources along with the respective risks, probability of delays or early completions (i.e., predicted changes) (para [0062]))
relative to at least one health care system (Johnson teaches that the user interface can further output the illustration in combination with the healthcare information systems data (para [0063])) 

CLAIM 9-
Johnson teaches the limitations of claim 1. Regarding claim 9, Johnson further teaches:

wherein the visualization is provided to the graphical user interface through data communicated via at least one application programming interface (In certain embodiments, user interface 130 can include a graphic illustration of in a window pane format that can pop up to overly an application running graphics on a display screen (para [0055]))

CLAIM 10-
Johnson teaches the limitations of claim 1. Regarding claim 10, Johnson further teaches:
wherein the respective opportunities relate to a plurality of types of medical imaging procedures respectively performed by a plurality of medical providers at a plurality of locations (Johnson teaches that the system accounts for a plurality of medical providers (i.e., a nurse schedule and a cleaning technician schedule) in regards to forecasting locations of the resources (para [0051]))

CLAIM 11-
Johnson teaches the limitations of claim 10. Regarding claim 11, Johnson further teaches:
calculating the confidence scores for the values of the respective opportunities, the confidence scores representing a distance between a median in histogram of usage of the imaging resources and the predicted changes, wherein the visualization of the values of the respective opportunities includes a representation of the respective confidence scores (Johnson teaches that confidence levels are graphically represented based on calculations of the forecast in the scheduling of medical resources (para [0058, 0064]) and that these acquired data of the probability (i.e., confidence)  in a histogram format wherein the duration data uses an interval to predict the probability which may be done through median calculations (para [0031, 0033-34]))
CLAIM 12-
Johnson teaches the limitations of claim 1. Regarding claim 12, Johnson further teaches:
receiving a user interaction with an illustration of a particular opportunity included in the visualization of the respective opportunities (Johnson teaches that the user can interact with the graph using the scroll bar to view the resource allocations (para [0061]))
and generating a detail visualization of the values of the particular opportunity for output in the graphical user interface, the detail visualization indicating an application of the predicted changes among the respective imaging resources and facilities hosting the respective imaging resources (Johnson teaches that the user interface shows the allocation of the forecasted resources and predicts the changes based on location of the facilities and the equipment (para [0037, 0050, 0057, 0061]))

CLAIMS 16-17
Claims 16-17 are significantly similar to claims 1-2 and are rejected upon the same prior art in claims 1-2 respectively in addition to a data request engine (Johnson teaches that the controller of the system receives the data (para [0024])), algorithm data library (Johnson teaches the acquisition of multiple calculations (i.e., algorithms) that the system implements (para [0079])), and a visualization results engine (Johnson teaches an application that runs graphics (para [0055]). 

CLAIM 18-
Claim 18 is significantly similar to claims 7, 8, and 10 and is rejected upon the same art as claims 7, 8, and 10.

CLAIMS 19-20-
Claims 19-20 are significantly similar to claims 11-12 and are rejected upon the same art as claims 11-12 respectively. 

CLAIMS 21-22-
Claims 21-22 are significantly similar to claims 1-2 and are rejected upon the same prior art as claims 1-2 respectively. 

CLAIMS 23 and 25-
Claims 23 and 25 are significantly similar to claims 4 and 6 and are rejected upon the same prior art as claims 4 and 6 respectively. 

CLAIM 26-
Claims 26 is significantly similar to claims 7-8 and is rejected upon the same art as claims 7-8. 

CLAIM 27-
Claim 27 is significantly similar to claim 9 and is rejected upon the same art as claim 9. 

Response to Arguments
The arguments filed 31 August 2022 have been fully considered. 
Regarding the arguments pertaining to the 101 rejection, these arguments are persuasive. The use of a specific trained model using the clinical data of the imaging resources in a specific way creates a practical application to the abstract idea that overcomes the abstract idea. The 101 rejection is withdrawn. 
Regarding the arguments pertaining to the 112(a) rejection, these arguments are partially persuasive. Applicant amended the claims to clarify how the confidence scores and confidence values are calculated through the median calculation of distances, however the calculation of the predicted changes when calculating the confidence score and confidence value remains a 112(a) issue. 
In a 112(a) blackbox scenario, we have the input and the output, however we don’t have how the calculations are being performed. The invention claims the entire genus of calculations, as the specification fails to describe how the calculations are performed. A prediction can be calculated through different types of functions and probabilities can be calculated through different types of statistical analysis. In order to avoid a 112(a) rejection, the specification needs to describe how the calculation of the values are performed. This criteria has not been met, so the 112(a) rejection remains. 
Regarding the arguments pertaining to the 102 rejection, it is argued that Johnson fails to teach “usage of the respective imaging resources and predicted changes to the usage of the respective imaging resources”. Examiner respectfully disagrees as Johnson teaches evaluating when the imaging system is in use for a procedure (i.e., imaging resource) in a clinical setting and predicts how long the system will be in use (para 101-102 of Johnson). 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference of Cantor teaches the representation of the bubble chart. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626